DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11422392. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the application under examination is broader than the claim of the patent with obvious wording variations as shown in the claim mapping table below:
Application under examination
U. S. Patent No. 11422392
1. An in-ear device comprising: a transducer configured to output audio content into an ear canal of a user; a driver assembly configured to drive the diaphragm to produce the audio content; an external microphone configured to detect sound from a local area of the user; and an internal microphone configured to detect sound from within the ear canal, wherein the in-ear device is configured to fit entirely within the ear canal of the user.
1. (Original) An in-ear device comprising: a body of the in-ear device, the body configured to fit entirely within an ear canal of a user, the body comprising: a transducer including a diaphragm, a driver assembly to drive the diaphragm to produce audio content, and a portion of an inner wall of the body to which portions of the driver assembly are coupled, an external port configured to receive sound from a local area of the user into the body, an external microphone within the body, the external microphone configured to detect the received sound from the external port, one or more internal ports configured to output audio content from the transducer to the ear canal and receive sound from within the ear canal, and an internal microphone configured to detect the received sound from within the ear canal from at least one of the one or more internal ports.
2. The in-ear device of claim 1, wherein: the driver assembly comprises a driver external magnet, a driver internal magnet, and a coil; and the driver external magnet is coupled to a portion of an inner wall of the in-ear device.
2. (Original) The in-ear device of claim 1, wherein the driver assembly comprises a driver external magnet, a driver internal magnet, and a coil; and the driver external magnet is coupled to the portion of the inner wall of the body.
3. The in-ear device of claim 1, further comprising a body that houses the transducer, the driver assembly, the external microphone, and he internal microphone.
1. (Original) An in-ear device comprising: a body of the in-ear device, the body configured to fit entirely within an ear canal of a user, the body comprising: a transducer including a diaphragm, a driver assembly to drive the diaphragm to produce audio content, and a portion of an inner wall of the body to which portions of the driver assembly are coupled, an external port configured to receive sound from a local area of the user into the body, an external microphone within the body, the external microphone configured to detect the received sound from the external port, one or more internal ports configured to output audio content from the transducer to the ear canal and receive sound from within the ear canal, and an internal microphone configured to detect the received sound from within the ear canal from at least one of the one or more internal ports.
4. The in-ear device of claim 3, wherein a first end of the body comprises an external plate that is configured to face into the local area, the external plate including an external port through which sound from the local area enters the body.
3. (Original) The in-ear device of claim 1, wherein a first end of the body comprises an external plate that is configured to face into the local area, and the external port is located on the external plate.
5. The in-ear device of claim 4, wherein the external port is located on the external plate in a position that is offset from a central axis of the external plate.
4. (Original) The in-ear device of claim 3, wherein the external port is located on the external plate in a position that is offset from a central axis of the external plate.
6. The in-ear device of claim 5, wherein the external microphone is located on an inner wall of the external plate, and wherein the external microphone is offset from the central axis of the external plate.
5. (Original) The in-ear device of claim 4, wherein the external microphone is located on an inner wall of the external plate, and wherein the external microphone is offset from the central axis of the external plate.
7. The in-ear device of claim 4, wherein the external port and the external microphone are both located on the central axis of the external plate.
6. (Original) The in-ear device of claim 3, wherein the external port and the external microphone are both located on the central axis of the external plate.
8. The in-ear device of claim 2, wherein a second end of the body that is configured to face into the ear canal comprises an internal plate, the internal plate including an internal port through which sound from the ear canal enters the body.
7. (Original) The in-ear device of claim 1, wherein a second end of the body that is configured to face into the ear canal comprises an internal plate, and wherein at least one of the one or more internal ports is located on the internal plate.
9. The in-ear device of claim 8, wherein the second end of the body comprises a mesh cover, and wherein the mesh forms the internal port.
8. (Original) The in-ear device of claim 7, wherein the second end of the body comprises a mesh cover, and wherein the mesh forms the one or more internal ports.
10. The in-ear device of claim 9, wherein the mesh cover is a mesh dome, and wherein the internal microphone is located under the mesh dome.
9. (Original) The in-ear device of claim 8, wherein the mesh cover is a mesh dome, and wherein the internal microphone is located under the mesh dome.
11. The in-ear device of claim 2, wherein the body has a first end and a second end that is opposite the first end, and the first end is configured to face into the local area, and the second end is configured to face into the ear canal, and an external port is located on the first end of the body and one or more internal ports are located on the second end of the body.
11. (Original) The in-ear device of claim 10, wherein the body has a first end and a second end that is opposite the first end, and the first end is configured to face into the local area, and the second end is configured to face into the ear canal, and the external port is located on the first end of the body and the one or more internal ports are located on the second end of the body.
12. The in-ear device of claim 1, further comprising an internal port that is a dedicated internal port for the internal microphone.
12. (Original) The in-ear device of claim 1, wherein at least one or the one or more internal ports is a dedicated internal port for the internal microphone.
13. The in-ear device of claim 1, further comprising an internal port that is a dedicated internal port to output the audio content from the transducer to the ear canal.
13. (Original) The in-ear device of claim 1, wherein at least one or the one or more internal ports is a dedicated internal port to output the audio content from the transducer to the ear canal.
14. The in-ear device of claim I, further comprising an internal port that is shared for use by the internal microphone as well as to output the audio content from the transducer to the ear canal.
14. (Original) The in-ear device of claim 1, wherein the one or more internal ports is shared for use by the internal microphone as well as to output the audio content from the transducer to the ear canal.
15. The in-ear device of claim 1, wherein the external microphone is located in a first section of the in-ear device that comprises an external shell located on a first end of the transducer, the transducer is located in a second section of the in-ear device, and the internal microphone is located in a third section of the in-ear device that comprises an internal shell located on a second end of the transducer.
15. (Original) The in-ear device of claim 1, wherein the body further comprises: a first section, wherein the first section includes the external microphone and the external port, and wherein the first section comprises an external shell that is located on a first end of the transducer; a second section, wherein the second section includes the transducer; and a third section, wherein the third section includes the internal microphone and the one or more internal ports, and where in the third section comprises an internal shell that is located on a second end of the transducer.
16. The in-ear device of claim 15, wherein a section is canted with respect to a neighboring section.
16. (Original) The in-ear device of claim 15, wherein a section is canted with respect to a neighboring section.
17. The in-ear device of claim 15, wherein the outer shell of the first section has greater volume than the outer shell of the third section.
17. (Original) The in-ear device of claim 15, wherein the outer shell of the first section has greater volume than the outer shell of the third section.
18. The in-ear device of claim 1, wherein the transducer receives instructions for generating the audio content from a device that is external to the in-ear device.
18. (Original) The in-ear device of claim 1, wherein the transducer receives instructions for generating the audio content from a device that is external to the in-ear device.
19. The in-ear device of claim 18, wherein the device that is external to the in-ear device is a headset that is worn by a user of the device.
19. (Currently Amended) The in-ear device of claim 18, wherein the device that is external to the in-ear device is a headset that is worn by a user of the device.
20. The in-ear device of claim 19, further comprising: a controller configured to: receive audio content for presentation to the user; and instruct the transducer to present the received audio content to the user.
20. (Original) The in-ear device of claim 19, further comprising: a controller configured to: receive audio content for presentation to the user; and instruct the transducer to present the received audio content to the user.

.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-7, 12-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wurtz et al. (US 20180020281 A1) hereinafter Wurtz in view of Keady hereinafter Keady (US 20220030365 A1) hereinafter Keady.
Regarding claim 1, Wurtz teaches An in-ear device (“To address one or more of these and/or other needs or problems, the present inventor devised, among other things, one or more exemplary systems, kits, methods, devices, assemblies, and/or components suitable for providing improved ITE ANR” in ¶[0009]) comprising: a transducer (“an ANR driver 112” in ¶[0023]) configured to output audio content (“Circuitry 130 may be a stand-alone component that cooperates with device 140, such as smartphone, laptop, tablet computer, or gaming counsel, or may be integrated into device 140.” in ¶[0022]) into an ear canal of a user (“Housing 111 is divided interiorly into a back cavity 111A and a front cavity 111B by ANR driver 112, with back cavity 111A vented to atmosphere via a back cavity vent 111C and front cavity 111B vented to atmosphere via a front cavity vent 111D.” in ¶[0024]); a driver assembly configured to drive the diaphragm to produce the audio content (“Nozzle 111E, shown inserted into user ear canal 103,” in ¶[0025]); an external microphone (113 in Fig. 5) configured to detect sound from a local area of the user (“Within the back cavity is feedforward ambient microphone 113, which, provides a signal to ANR processing circuitry 130 generally representative of ambient noise to be cancelled by the ANR processing circuitry.” in ¶[0024]); and an internal microphone (115 in Fig. 2) configured to detect sound from within the ear canal (“microphone 115 provides a summation of the total acoustic energy within the ear canal or cavity 103” in ¶[0028]), Wurtz does not specifically disclose the device further comprising wherein the in-ear device is configured to fit entirely within the ear canal of the user however,
Since it is known in the art as evidenced by Keady for a device to further comprise wherein the in-ear device is configured to fit entirely within the ear canal of the user (in Fig. 9 receiver 932 and microphone 852 are and the circuit are all enclosed in the body of the earbud and the entirety of the device is within the ear canal of the user, “FIGS. 9A-9H illustrate a method for designing a hearing aid configured to accommodate an inflation tube. Note that any type of hearing aid (e.g., Completely In Canal, CIC)” in ¶[0076]),
An ordinary skilled in the art would be motivated to modify the invention of Wurtz with the teachings of Keady for the benefit of improving the aesthetics of the device, therefore it would have been obvious to person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Wurtz with Keady.
Regarding claim 3, Wurtz as modified by Keady teaches the device of claim 1, Keady further teaches a body that houses the transducer, the driver assembly, the external microphone, and he internal microphone (in Fig. 9 receiver 932 and microphone 852 are and the circuit are all enclosed in the body of the earbud and the entirety of the device is within the ear canal of the user, “FIGS. 9A-9H illustrate a method for designing a hearing aid configured to accommodate an inflation tube. Note that any type of hearing aid (e.g., Completely In Canal, CIC)” in ¶[0076]).
Regarding claim 4, Wurtz as modified by Keady teaches the device of claim 3, Wurtz further teaches wherein a first end of the body comprises an external plate that is configured to face into the local area, the external plate including an external port through which sound from the local area enters the body (in Fig. 2, in Back Volume 111A includes the ambient microphone 113 which is facing the back end 110A, B, which includes an opening port that allows sound from the local area/ambient or environmental sound to be picked up by the microphone 113).
Regarding claim 5, Wurtz as modified by Keady teaches the device of claim 4, Wurtz further teaches wherein the external port is located on the external plate in a position that is offset from a central axis of the external plate (As shown in Fig. 2, the port/opening for the microphone 113 is not on axis with the back plate of the earbud).
Regarding claim 6, Wurtz as modified by Keady teaches the device of claim 5, Wurtz further teaches the device further comprising wherein the external microphone is located on an inner wall of the external plate (microphone 113 is located on the inside of the housing part 110A, B in Fig. 2), and wherein the external microphone is offset from the central axis of the external plate (Also shown clearly in Fig. 2, the microphone 113 is aligned with the port opening and is not located in a position on axis with the back plate).
Regarding claim 7, Wurtz as modified by Keady teaches the device of claim 4, Wurtz further teaches wherein the external port and the external microphone are both located on the central axis of the external plate (In Fig. 5 an embodiment of the earbud device shows the microphone and the opening 113 and 113A on the central axis of the back cover of the device).
Regarding claim 12, Wurtz as modified by Keady teaches the device of claim 1, Wurtz further teaches the device further comprising an internal port that is a dedicated internal port for the internal microphone (“FIG. 7, a front view of nozzle portion 552, shows that flanges 115B and 115C engage slideably with corresponding opposing slots or grooves 552A and 552B formed in the interior surface of nozzle portion 552, ensuring perpendicular orientation of the microphone 115 to acoustic energy passing through nozzle portion 552.” in ¶[0031]).
Regarding claim 13, Wurtz as modified by Keady teaches the device of claim 1, Wurtz further teaches the device further comprising an internal port that is a dedicated internal port to output the audio content from the transducer to the ear canal (“Front cavity 111B includes an ear-insertion port or nozzle 111E” in ¶[0024] and “Within nozzle 111E is feedback error microphone 115.  Microphone 115, for example MEMS microphone, is positioned perpendicular to the direction of acoustic energy 111F within the nozzle,” in ¶[0027]).
Regarding claim 14, Wurtz as modified by Keady teaches the device of claim 1, Wurtz further teaches the device further comprising wherein the one or more internal ports is shared for use by the internal microphone as well as to output the audio content from the transducer to the ear canal (in the embodiment of Fig. 2, the speaker 112 and the microphone 115 share the same port 111F to the ear canal).
Regarding claim 15, Wurtz as modified by Keady teaches the device of claim 1, Wurtz further teaches the device further comprising wherein the body further comprises: a first section, wherein the first section includes the external microphone and the external port (Fig. 6 shows first section 550A which includes the microphone 113 and the port (shown as a hole on the side of the housing 550A), and wherein the first section comprises an external shell that is located on a first end of the transducer (section 550A is a shell located at the first end of the device in Fig. 6); a second section, wherein the second section includes the transducer (112 is the speaker and is the second section in Fig. 6); and a third section (550B in Fig. 6), wherein the third section includes the internal microphone and the one or more internal ports (microphone 115 is inside housing section 550B and the nozzle 552 is the port and is also in section 550B in Fig. 6), and where in the third section comprises an internal shell that is located on a second end of the transducer (section 550B includes a shell as shown in Fig. 6).
Regarding claim 16, Wurtz as modified by Keady teaches the device of claim 1, Wurtz further teaches the device further comprising wherein a section is canted with respect to a neighboring section (section 550B is canted in comparison to the axis of section 550A in Fig. 6).
Regarding claim 17, Wurtz as modified by Keady teaches the device of claim 1, Wurtz further teaches the device further comprising wherein the outer shell of the first section has greater volume than the outer shell of the third section (First section 550A creates a larger back volume and has a larger shell than the second end section 550B that forms the front volume see Fig. 6).
Regarding claim 18, Wurtz as modified by Keady teaches the device of claim 1, Wurtz further teaches the device further comprising wherein the transducer receives instructions for generating the audio content from a device that is external to the in-ear device (“a host or external device 140.  Earpieces 110A and 110B, are coupled via respective wired communication links 131 and 132 to ANR processing circuitry 130.  Circuitry 130 may be a stand-alone component that cooperates with device 140, such as smartphone, laptop, tablet computer, or gaming counsel, or may be integrated into device 140.” in ¶[0022]).
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wurtz et al. (US 20180020281 A1) hereinafter Wurtz in view of Keady hereinafter Keady (US 20220030365 A1) hereinafter Keady and further in view Fornshell et al. (US 20200382950 A1) hereinafter Fornshell.
Regarding claim 19, Wurtz as modified by Keady teaches the device of claim 18, Wurtz as modified by Keady does not specifically disclose the device further comprising wherein the device that is external to the in-ear device is a headset that is worn by a user of the device however,
Since it is known in the art as evidenced by Fornshell for a device to further comprise wherein the device that is external to the in-ear device is a headset that is worn by a user of the device in (Fig. 1 shows a pair of earbuds 104B in a network of paired devices including a headset 104A),
An ordinary skilled in the art would have been motivated to modify the application of Wurtz with the teachings Fornshell for the benefit of improving the control over the device, therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Wurtz as modified by Keady with Fornshell.
Regarding claim 20, Wurtz as modified by Keady and Fornshell teaches the device of claim 19, Wurtz further teaches a controller configured to: receive audio content for presentation to the user; and instruct the transducer to present the received audio content to the user (“ANR processing circuitry 130, which may be digital or analog in nature, also receives an earphone audio signal from a device, such as smartphone, music player, or other electronic audio source.  In some embodiments, the device may host the ANR processing circuitry.” in ¶[0028]).
Claim(s) 2, 8, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wurtz et al. (US 20180020281 A1) hereinafter Wurtz in view of Keady hereinafter Keady (US 20220030365 A1) hereinafter Keady and further in view of Kaiya et al. (US 20100086169 A1) hereinafter Kaiya.
Regarding claim 2, Wurtz as modified by Keady teaches the device of claim 1, Wurtz as modified by Keady does not specifically disclose the device further comprising wherein: the driver assembly comprises a driver external magnet, a driver internal magnet, and a coil; and the driver external magnet is coupled to a portion of an inner wall of the in-ear device however, 
Since it is known in the art as evidenced by Kaiya for a device to further comprise wherein: the driver assembly comprises a driver external magnet, a driver internal magnet, and a coil (“according to the present invention, an internal magnet type magnetic circuit or a magnetic circuit using both the internal magnet and the external magnet (magnetic circuit having magnets both inside and outside of the voice coil bobbin) can be used.” in ¶[0049]); and the driver external magnet is coupled to a portion of an inner wall of the in-ear device (“The magnetic circuit unit 2 is attached to the frame 4 by means that the magnetic circuit unit 2 is fixed to both the cover for the magnetic circuit unit 22 and the frame main body 20.” in ¶[0049] and Fig. 4),
An ordinary skilled in the art would have been motivated to modify Wurtz as modified by Keady with the teachings of Kaiya for the benefit of improving the quality of sound that is produced from such type of speaker of the device,
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Wurtz as modified by Keady with Kaiya.
Regarding claim 8, Wurtz as modified by Keady and Kaiya teaches the device of claim 2, Wurtz further teaches the device further comprising wherein a second end of the body that is configured to face into the ear canal (labeled 550B in Fig. 6) comprises an internal plate (defined by 552A in Fig. 6), and wherein at least one of the one or more internal ports is located on the internal plate (when the microphone 115 is inserted into the front end 550B the external plate 552A creates a port for both the speaker to output to ear-canal and for microphone 115 to receive sound from ear canal see Fig. 7).
Regarding claim 11, Wurtz as modified by Keady and Kaiya teaches the device of claim 2, Wurtz further teaches the device further comprising wherein the body (111 in Fig. 2) has a first end and a second end that is opposite the first end (the body/housing 111 in Fig. 2 has one end facing the up direction of drawing which corresponds to the second end in the claim and is directed to the ear canal of the user, and the housing also has another end facing down in the Fig. 2 and this end is facing the local area which are opposing in direction as shown in Fig. 2), and the first end is configured to face into the local area (near the end 111C in Fig. 2), and the second end is configured to face into the ear canal (near Ear Canal in Fig. 2), and the external port is located on the first end of the body (the opening/port shown a break in the housing 111 in Fig. 2) and the one or more internal ports are located on the second end of the body (port 111f in Fig. 2).
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wurtz et al. (US 20180020281 A1) hereinafter Wurtz in view Keady (US 20220030365 A1) hereinafter Keady and further in view of Kaiya et al. (US 20100086169 A1) hereinafter Kaiya and further in view of Burns (US 20140016804 A1) hereinafter Burns.
Regarding claim 9, Kurtz as modified by Keady and Kaiya teaches the device of claim 8, Wurtz as modified by Keady and Kaiya does not specifically disclose the device further comprising wherein the second end of the body comprises a mesh cover, and wherein the mesh forms the internal port however, 
Since it is known in the art as evidenced by Burns for a device to further comprise wherein the second end of the body comprises a mesh cover, and wherein the mesh forms the one or more internal ports in (“In general, different forms of barriers have been used to protect the microphone, including meshes, screens, membranes, and coatings.” in ¶[0003]),
An ordinary skilled in the art would be motivated to modify the invention of Wurtz as modified by Keady and Kaiya with the teachings of Burns for the benefit of improving the durability of the device,
Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Wurtz as modified by Keady and Kaiya with Burns.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wurtz et al. (US 20180020281 A1) hereinafter Wurtz in view Keady (US 20220030365 A1) hereinafter Keady and further in view of Kaiya et al. (US 20100086169 A1) hereinafter Kaiya and further in view of Burns (US 20140016804 A1) hereinafter Burns and further in view of Ogura et al. (US 20160234594 A1) hereinafter Ogura.
Regarding claim 10, Wurtz as modified by Keady, Kaiya and Burns teaches the device of claim 9, Wurtz as modified by Keady, Kaiya and Burns does not specifically disclose the device further comprising wherein the mesh cover is a mesh dome, and wherein the internal microphone is located under the mesh dome however, 
Since it is known in the art as evidenced by Ogura for a device to further comprise wherein the mesh cover is a mesh dome, and wherein the internal microphone is located under the mesh dome in (“a front surface cover 235 is equipped and a connection component 236 connecting the front surface cover 235 to the microphone body is installed.” And “The shape of the front surface cover may be any shape such as a circular shape, a dome shape” in ¶[0180]),
An ordinary skilled in the art would be motivated to modify the invention of Wurtz as modified by Keady, Kaiya and Burns with the teachings of Ogura for the benefit of improving the durability of the device,
Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Wurtz as modified by Keady, Kaiya and Burns with Ogura.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMMAR T HAMID whose telephone number is (571)272-1953. The examiner can normally be reached M-F 9-5, Eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AMMAR T. HAMID
Primary Examiner
Art Unit 2654



/AMMAR T HAMID/Primary Examiner, Art Unit 2654